F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 15 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 97-6347
                                                  (D.C. No. CIV-97-656-T &
    BONARD RAY DENINNO,                                  93-CR-55-T)
                                                         (W.D. Okla.)
                Defendant-Appellant.




                            ORDER AND JUDGMENT            *




Before PORFILIO , KELLY , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Defendant filed a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. The district court denied the motion, and plaintiff

appeals. We construe plaintiff’s notice of appeal as an application for a

certificate of appealability.   See Fed. R. App. P. 22(b). Because plaintiff has not

made a substantial showing of the denial of a constitutional right,   see 28 U.S.C.

§ 2253(c)(2), we deny the request for a certificate of appealability. The appeal is

DISMISSED.



                                                        Entered for the Court



                                                        John C. Porfilio
                                                        Circuit Judge




                                            -2-